The of the court was nounced by
Rost, J.
The executor having filed his final tableau of distribution, in this case, it was opposed by Michel Perry, the husband of the deceased, who has, under the will, the usufruct of his wife’s property, and who claims different sums of money from the succession of his wife, and from the community which existed between them.
The tableau was also opposed on various grounds by Mrs. Justine Lefebvre, who is the universal legattee of the testatrix .at the expiration of the usufruct created in favor of Michel Perry, and who claims alimony from him, under an alleged condition in the will. She also claims to be a creditor of the succession.
The judgment of the court was that the payments made by the executor be approved, and that the claims against the succession and community, as exhibited on the tableau, be allowed, except the claim of Michel Perry, which must be settled by compensation. The judgment then continues as follows : “ And considering that the opposition and conflicting claims of Mrs. Lefebvre and Michel Perry, as to the disposition to be made of the balance remaining in the hands of the executor after making the payments herein ordered, will be more properly settled in another and final account. It is further ordered that said executor do file another and final account, exhibiting clearly the respective *578rights of Michel Perry and Mrs. Lefebvre to such balance as shall remain in jjjs ilan(jSi aftel. making the payments herein ordered, reserving to said parties to oppose said tableau when presented.”
Michel Perry has appealed from this judgment, against Mrs. Lefebvre alone. The executor, not having been made a party to the appeal, the decree remains in full force ; and, so long as it stands unreversed, it is binding upon the opponents. Appeal dismissed.